Citation Nr: 9912430	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-06 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for eczema as a result 
of exposure to mustard gas.

2.  Entitlement to service connection for bronchitis as a 
result of exposure to mustard gas.

3.  Entitlement to service connection for laryngitis as a 
result of exposure to mustard gas.

4.  Entitlement to service connection for emphysema as a 
result of exposure to mustard gas.

5.  Entitlement to service connection for conjunctivitis as a 
result of exposure to mustard gas.
 
6.  Entitlement to service connection for corneal opacities 
as a result of exposure to mustard gas.

7.  Entitlement to service connection for a prostate disorder 
as a resulst of exposure to mustard gas.

8.  Entitlement to an increased (compensable) evaluation for 
a bilateral ear disorder, to include a scared left eardrum 
and thickened bilateral tympanic membranes.

9.  Entitlement to an increased evaluation for vasomotor 
rhinitis currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945 and from April 1951 to August 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision by the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran and his representative appeared 
before a Member of the Board at a hearing at the RO in 
December 1998.

The veteran raised the issue of entitlement to service 
connection for bilateral hearing loss at his December 1998 
hearing.  It does not appear that the RO has had an 
opportunity to act upon this issue.  Regardless, the issue is 
not before the Board.  Jurisdiction does indeed matter and it 
is not "harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  
38 C.F.R. § 19.13 (1996).  The Court has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  None of the steps required for jurisdiction have 
been satisfied.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. (1997).  The Court has also held that 
referral is appropriate.  Black v. Brown, 10 Vet. App. 279, 
284 (1997).  The parties are placed on notice that there is 
an obligation to enter a timely notice of disagreement and a 
timely substantive appeal.


REMAND

The veteran asserts that service connection is warranted for 
emphysema, bronchitis, laryngitis, conjunctivitis, corneal 
opacities, and a prostate disability secondary to his 
exposure to lewisite gas and mustard gas during Army basic 
training with at Fort Leavenworth, Kansas on February 16, 
1943.  The veteran's representative requests that the VA 
contact to the U.S. Army Chemical and Biological Defense 
Agency to determine if there was testing at Fort Leavenworth, 
Kansas on or about February 16, 1943 and whether veteran's 
name appears in their records of testing or exposure to 
mustard gas on or around that date.  The veteran's 
representative also requests that the veteran be scheduled 
for a VA compensation to assess the veteran's disabilities 
resulting from mustard gas exposure. 

At his December 1998 hearing before a Member of the Board, 
the veteran testified that he had several medical 
appointments approaching, to include laser surgery of the 
eye.  The Board observes that the private medical evidence of 
record is last dated in July 1997.  

The veteran also contended that his bilateral ear disability 
and his vasomotor rhinitis are much worse than currently 
evaluated.  The Board notes that the most recent VA 
examination of record was performed in May 1974.  The veteran 
indicated that he was willing to appear for another VA 
examination.  

The Board notes that the veteran's representative argues that 
the issue of entitlement to service connection for bilateral 
hearing loss to be inextricably intertwined with the 
certified issue of entitlement to an increased evaluation for 
a scar of the left eardrum with bilateral thickened tympanic 
membranes.  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  The record further establishes that the Board 
specifically denied service connection for hearing loss in 
May 1990.  That decision is final.  There is a duty on the 
part of the veteran to submit new and material evidence.

Therefore, the case is REMANDED to the RO for the following 
development: 

1.  The RO should contact the U.S. Army 
Chemical and Biological Defense Agency or 
other appropriate source and request 
whether there was testing at Fort 
Leavenworth, Kansas on or about February 
16, 1943 and whether the veteran's name 
appears in their records of testing or 
exposure to mustard gas.

2.  The RO should contact the veteran 
and request that he provide copies of 
his pertinent private medical records.

3.  The parties are informed that there 
is a duty to submit evidence of a well 
grounded claim.  If there is evidence 
that the veteran was exposed and evidence 
that he has residuals, that evidence must 
be submitted by him.

4.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his bilateral ear disability to 
include a scar of the left eardrum with 
thickened tympanic membranes and 
vasomotor rhinitis.  All indicated tests 
and studies should be accomplished and 
the findings should be reported in 
detail.  The claims folder should be made 
available to the examiner prior to the 
examination.  

5. The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant 
without good cause fails to report for 
examination, his claim for increased 
compensation will be denied.  However, 
the Secretary must show a lack of good 
cause for failing to report.  Further, 
the VA has a duty to fully inform the 
veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  The Remand 
serves as notice of the regulation.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the case should 
be returned after compliance with requisite appellate 
procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


